DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7, 15, 17 – 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nah in view of Coulson.
Regarding Claim 1, Nah discloses “A display device comprising: a display panel” (Figure 29, Item 800 ‘display panel’), “and an input sensor disposed on the display panel” (Figure 29, Items 410 ‘first sensing electrode’, 420 ‘second sensing electrode’), “and including a sensing region and a wiring region outside the sensing region” (Figure 2, Items AA ‘active area’ (sensing region), UA ‘unactive area’ (wiring region outside the sensing region)), “the input sensor comprising: signal line groups arranged in the wiring region” 
In a similar field of endeavor, Coulson teaches the application of a sinusoidal signal via a function generator 790 to drive electrodes for touch detection in a capacitive touch panel (Figure 6, Paragraph [0232], Lines 2 – 14).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “and one of the first sensing electrodes or the second sensing electrodes are configured to receive a sinusoidal signal” because one having ordinary skill in the art would want to detect touch (Coulson, Paragraph [0232], Lines 21 – 26).
Regarding Claim 2, Nah and Coulson, the combination of hereinafter referenced as NC, disclose/ teach everything claimed as applied above. In addition, Nah fails to explicitly disclose “wherein the other one of the first sensing electrodes and the second sensing electrodes are configured to provide a sensing signal corresponding to the sinusoidal signal to a sensing circuit”. However, Coulson teaches that sense electrodes other than drive electrodes provide sensing signals corresponding the driving sinusoidal signal to sensing circuit 760 via MUX 750 to detect touch (Figure 6 and Paragraph [0232]).

Regarding Claim 3, NC disclose/ teach everything claimed as applied above (See Claim 2). In addition, Nah discloses “wherein each of the second sensing electrodes has a single body shape” (Figure 2, Items 420 (Notice that each of second sensing electrodes 420 has single body shape.)).
Regarding Claim 4, NC disclose/ teach everything claimed as applied above (See Claim 1). In addition, Nah discloses “wherein: the display panel comprises a display region corresponding to the sensing region and a non-display region corresponding to the wiring region” (Paragraph [0038] (Notice that the display panel displays an image in the sensing area AA, but does not display an image in unactive wiring region UA.)), “the display region comprises light emission regions and non-light emission regions” (Paragraph [0220] (Notice that for a display panel 800 that is a liquid crystal display, pixel areas are formed among a black matrix to provide regions which emit light (pixel areas) and region which do not emit light (black matrix).)), “and each of the first sensing electrodes has openings that correspond to the light emission regions” (Figure 2, Items 410 (Notice that each electrode 410 has openings via the pad shape that correspond to light emission regions of LCD pixels underneath 410.)).
Claim 5, NC disclose/ teach everything claimed as applied above (See Claim 1). In addition, Nah discloses “wherein at least a portion of the corresponding signal line of the signal line groups is disposed on the same layer as the second sensing electrodes.” (Figure 3, Items 420, 520, 200 (Notice that at least a portion of signal lines 520 are disposed on the same layer 200 as second sensing electrodes 420.)).
Regarding Claim 6, NC disclose/ teach everything claimed as applied above (See Claim 1). In addition, Nah discloses “wherein the input sensor further comprises an insulating layer disposed between the first bridge patterns and the second sensing electrodes and covering the sensing region” (Figure 3, Items 410, 450, and 420 (Notice that an insulating layer 450 is provide between first bridge patterns 410 and second sensing electrodes 420, where the insulating layer covers the sensing region AA.)).
Regarding Claim 7, NC disclose/ teach everything claimed as applied above (See Claim 1). In addition, Nah discloses “wherein: the first signal line group comprises: first side signal lines electrically connected to odd-numbered sensing electrodes among the first sensing electrodes” (Figure 2, Item 510 (Notice the first signal line group 510 comprises first side signal lines connected to odd-numbered sensing electrodes 410.)),  “and second side signal lines electrically connected to even-numbered sensing electrodes among the first sensing electrodes” (Figure 2, Item 510 (Notice the first signal line group 510 comprises second side signal lines connected to even-numbered sensing electrodes 410.)),  “and the first and second side signal lines are spaced apart from each other with the sensing region therebetween along an extension direction of the first sensing electrodes” (Figure 2, Items 510 and 410 (Notice the each of the first and second side 
Regarding Claim 15, NC disclose/ teach everything claimed as applied above (See Claim 1). In addition, Nah discloses “wherein the display device further includes a notch region recessed inwardly in a plan view” (Figure 29, Item 421 (Notice the second connection electrode 421 appears in a notched region which is recessed inwardly.)).
Regarding Claim 17, NC disclose/ teach everything claimed as applied above (See Claim 1). In addition, Nah discloses “wherein the input sensor is directly disposed on the display panel” (Figure 29 (Notice that the input device comprising electrodes 410 and 420 is disposed directly on display panel 800.)).
Regarding Claim 18, Nah discloses “A display device comprising: a display panel” (Figure 29, Item 800 ‘display panel’), “and an input sensor disposed on the display panel” (Figure 29, Items 410 ‘first sensing electrode’, 420 ‘second sensing electrode’), “the input sensor comprising: a first sensing electrode” (Figure 2, Item 410 ‘first sensing electrode’ ), “a second sensing electrode intersecting the first sensing electrode” (Figure 2, Item 420 ‘second sensing electrode’ (Notice that the second sensing electrode 420 intersect the first sensing electrode 410.)), “and having a length greater that the first sensing electrode” (Figure 2 (Notice that the second sensing electrode 420 has a greater length in the top to bottom direction of Figure 2 and that first sensing electrodes 410 has a lesser comparable length from right to left in Figure 2.)), “and the second sensing electrode having a single body shape” (Figure 2 (Notice that second sensing electrode 420 has a single rhombic like shape.)), “wherein: the first sensing electrode comprises: sensor parts disposed in the same layer as the second sensing electrode” (Paragraph [0068], Lines 3 – 4 and 
In a similar field of endeavor, Coulson teaches the application of a sinusoidal signal via a function generator 790 to the end of drive electrodes for touch detection in a capacitive touch panel (Figure 6, Paragraph [0232], Lines 2 – 14).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “and one of the first sensing electrode or the second sensing electrode is configured to receive a sinusoidal signal though one end thereof” because one having ordinary skill in the art would want to detect touch (Coulson, Paragraph [0232], Lines 21 – 26).
Regarding Claim 19, Nah discloses “A display device comprising: a display panel” (Figure 29, Item 800 ‘display panel’), “and an input sensor disposed on the display panel” (Figure 29, Items 410 ‘first sensing electrode’, 420 ‘second sensing electrode’), “the input 
In addition, Nah teaches where the touch panel utilizes capacitance detection to detect touch points (Paragraph [0039]). However, Nah fails to explicitly disclose “and one of the first sensing electrode or the second sensing electrode is configured to receive a sinusoidal signal though one end thereof”.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “and one of the first sensing electrode or the second sensing electrode is configured to receive a sinusoidal signal though one end thereof” because one having ordinary skill in the art would want to detect touch (Coulson, Paragraph [0232], Lines 21 – 26).
Regarding Claim 21, NC disclose/ teach everything claimed as applied above (See Claim 19). In addition, Nah discloses “wherein a first end of the second sensing electrode is connected to a signal line and a second end thereof is electrically isolated.” (Figure 2, Items 420 and 520 (Notice that a signal line 520 connects to one end of electrode 420 and that plural ends exist in the “diamond” shaped pattern that are electrically isolated.)).
Allowable Subject Matter
Claims 8 – 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Applicants Amendments and Arguments
	Applicants amendments and arguments filed February 25, 2021 have been fully considered.
First, Applicants arguments have been considered but are moot in view of the new thrust of rejections as necessitated by amendment with regard to Claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683    
March 13, 2021